Title: From Thomas Jefferson to James Clarke, 22 May 1807
From: Jefferson, Thomas
To: Clarke, James


                        
                            Sir
                            
                            Washington May 22. 07.
                        
                        In conversation with mr Stannard a few days ago he informed me that you had invented and made a machine to
                            be fixed behind a carriage for counting the revolutions of the wheel while travelling; he added further that he did not
                            believe you would be averse to the communication of it. having myself made an effort of the same kind & failed, I
                            should be very happy to have the benefit of any more successful attempt, and have been encouraged by mr Stannard to
                            believe you would be willing to let yours be copied, & perhaps to let it come here for that purpose. should you have no
                            objection, I would sollicit this favor. if delivered to mr G. Jefferson, he will readily find some gentleman coming on in
                            the stage to this place who may be relied on to take charge of & deliver it safely. should it not however be consistent
                            with any views you may entertain as to the use proposed to be made of the machine, I beg to be understood as not at all
                            pressing it, nor meaning in the least to have any thing done inconsistent with those views. I tender you my salutations
                            and assurances of respect.
                        
                            Th: Jefferson
                            
                        
                    